Case 1:19-cr-00930-ER Document 37
                               35 Filed 01/28/21
                                        01/27/21 Page 1 of 2
                                                           1




                       Sentencing is adjourned to March 9, 2021 at 11:00 a.m.
                       SO ORDERED.


                                                     1/28/2021
Case
 Case1:19-cr-00930-ER
      1:19-cr-00930-ER Document
                        Document35-1
                                 37 Filed
                                     Filed01/28/21
                                           01/27/21 Page
                                                     Page21ofof21
